DETAILED ACTION
	This is a non-final Office action in reply to the Response to Election/Restriction Requirement filed 9/10/2021 for the application filed 3/19/2019. Claims 1-17 are pending:
Claims 10-15 have been withdrawn without traverse in the reply filed 9/10/2019
Claims 7, 8, 10, 12, and 15 have been amended
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9, 16-17) in the reply filed on 9/10/2021 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Specification designates reference 2 in Figure 1 and reference 9 in Figure 2 as the distribution device. However, absence of the structure of the distribution device for one .
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Line 5: “to hold surplus process material” should read “to hold surplus of the process material”.
Claim 4 is objected to because of the following informalities:  
Line 2: “has at least two feet with in each case” should read “has at least two feet within each case”.
Claim 7 is objected to because of the following informalities:  
Lines 1-2: “wherein at least one further foot with at least one further weighing cell” should read “wherein the at least one further foot with the at least one further weighing cell”. Please correct throughout rest of Claim.
Claim 8 is objected to because of the following informalities:  
Line 2: “to receive produced product” should read “to receive a produced product”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 1 includes the limitation “the distribution device is configured to be charged with process 
material”, wherein the specification recites “the powder bed machine has a distribution device which makes it possible for a manufacturing process to be carried out and the distribution device is charged with process material from a storage container” (See Paragraph [0028] of Application). However, Specification fails to provide any structure for the generic placeholder of a “distribution device” from the disclosures provided by applicant.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “distribution device” in Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For the sake of compact prosecution, examiner interprets a distribution device as a nozzle, pan, or container which can collect the powder, and subsequently move laterally to disperse said powder over the building area. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Claims 2-9, 16-17 are also rejected due their dependence on Claim 1.
Claim 1 recites “surplus process material”. The specification does not provide a clear description or definition for the scope of the term “surplus”, making such claims indefinite as one of ordinary skill in the art cannot properly define an extent for the scope of a “surplus” process material.
The term "retrofittable" in Claim 9 is a relative term which renders the claim indefinite.  The term "retrofittable" is not defined by the claim, the specification does not provide a standard for 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over of Iskra et al. (US 20040003741 A1, submitted by applicant in IDS dated 3/19/2019), hereinafter Iskra.
Regarding Claim 1, Iskra discloses a powder bed machine (printing machine 100 Figure 3) comprising: a distribution device (nozzles 547 Figure 28 of printhead assembly 500 Figure 1; and a residual powder tank (channels or gaps 352 Figure 2 denoted 252 in [0126]), wherein the distribution [0147] Figure 34), wherein the residual powder tank is configured to hold surplus process material (gaps or channels 252 hold excess powder reaching side rails 250 [0126]), wherein the powder bed machine is positioned on feet (feet 112 Figure 3). Iskra is silent in disclosing weighing cells are arranged in the feet.
However, Iskra does disclose the feet 112 at the lower end of the legs 108 may support and level 
the support system 102, and distribute the weight of the three-dimensional printing machine 100 ([0087] Figure 3). The specification of the instant application defines the use of weighing cells in the feet of the machine makes it possible to acquire the absolute filling of the storage container and the displacement of the center of gravity during the printing process (see Paragraph [0008] of Application). Accordingly, Iskra discloses that the legs can distribute the weight of the support system ([0087]), even though Iskra is silent that the legs have the similar functionality as weighing cells, it would have been obvious for one of ordinary skill in the art that legs 108 would indeed make it possible to acquire the absolute filling of the storage container and the displacement of the center of gravity during the printing process in order to improve the powder bed machine by supporting and leveling the platform during machine operation. Thus, Iskra teaches the legs have similar functionality as weighing cells, and the weighing cells are arranged in the feet. Accordingly, the teachings of Iskra read on all the limitations of Claim 1. 

    PNG
    media_image1.png
    711
    997
    media_image1.png
    Greyscale


Regarding Claim 2, Iskra discloses all of the limitations as set forth above in the rejection of Claim 1. Iskra further discloses a powder tank arranged above the distribution device (tank/chamber for holding material to be plunged onto working surface, which is above nozzle 547 Figure 34).

    PNG
    media_image2.png
    865
    717
    media_image2.png
    Greyscale

Regarding Claim 4, Iskra discloses all of the limitations as set forth above in the rejection of Claim 1. Iskra further discloses the powder bed machine has at least two feet with in each case one weighing cell (the machine has multiple feet each with a leg Figure 3).
Regarding Claim 5, Iskra discloses all of the limitations as set forth above in the rejection of Claim 2. Iskra further discloses a foot with weighing cell is arranged below the powder tank (feet 112 are below printhead assembly 500 with nozzles Figure 3).
Regarding Claim 6, Iskra discloses all of the limitations as set forth above in the rejection of Claim 5. Iskra further discloses a further foot with further weighing cell is arranged below the residual powder tank (feet 112 are below channels 352 near heater assembly Figure 2-3).

    PNG
    media_image3.png
    668
    945
    media_image3.png
    Greyscale

Regarding Claim 7, Iskra discloses all of the limitations as set forth above in the rejection of Claim 6. Iskra further discloses at least one further foot with at least one further weighing cell is arranged under the powder bed machine (feet 112 with legs 108 below machine itself Figure 3) such that the at least one further foot with the at least one further weighing cell is, in relation to the other feet with weighing cell, positioned outside a process direction (outside process area on working table-top 104 where printing process ensues Figure 3).
Regarding Claim 9, Iskra discloses all of the limitations as set forth above in the rejection of Claim 1. Iskra further discloses the weighing cells are retrofittable (legs fit around feet in appropriate manner Figure 3).
Claims 3, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over of Iskra (US 20040003741 A1) in view of Florian et al. (DE 102012014839, submitted by applicant in IDS dated 3/19/2019), hereinafter Florian.
Regarding Claim 3, Iskra discloses all of the limitations as set forth above in the rejection of Claim 1. Iskra is silent in disclosing a storage cylinder arranged below the distribution device.
In the analogous art, Florian teaches a powder bed device used in additive manufacturing 
[0001]).  Florian discloses a storage cylinder arranged below the distribution device (dosing/metering chamber 4 is located below the nozzle device 8 which distributes powder to build area Figure 1). Florian teaches the advantages of such a storage cylinder include to determine the proper amount of material to distribute on the build area, which in effect will reduce waste material and lead to a more desired product ([0019]). Storage cylinders are also very well known in the art, and it would be obvious to include such a storage cylinder to reduce waste and build a better object. The teachings of Florian and the claimed invention would be considered analogous because both ascertain to a powder bed device used in additive manufacturing capacities to produce three-dimensional objects ([0001]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder bed machine of Iskra such that a storage cylinder arranged below the distribution device, as the powder bed machine of Iskra in order to determine the proper amount of material to distribute on the build area, which in effect will reduce waste material and lead to a more desired product ([0019]).

    PNG
    media_image4.png
    741
    512
    media_image4.png
    Greyscale

Regarding Claim 8, Iskra discloses all of the limitations as set forth above in the rejection of Claim 1. Iskra discloses a residual powder tank (channels or gaps 352 Figure 2 denoted 252 in [0126]). Iskra is silent in disclosing a building cylinder configured to receive produced product, wherein the building cylinder is positioned before the residual powder tank in a process direction.
Florian discloses a building cylinder configured to receive produced product (building chamber 3 
Figure 1), wherein the building cylinder is positioned before the residual powder tank in a process direction (building chamber 3 is positioned before overflow chamber 5 Figure 1). Florian teaches the advantages of such a building cylinder include to determine the proper amount of material to distribute on the build area and to then operate the printing process in a defined region, which in effect will reduce waste material and lead to a more desired product ([0019]). Building cylinders are also very well known in the art, and it would be obvious to include such a building cylinder to reduce waste and build a better object.
[0019]).
Regarding Claim 16, Iskra in view Florian disclose all of the limitations as set forth above in the rejection of Claim 3. Iskra is silent in disclosing a foot with weighing cell is arranged below the storage cylinder.
Florian discloses a storage cylinder arranged below the distribution device (dosing/metering chamber 4 is located below the nozzle device 8 which distributes powder to build area Figure 1). Florian teaches the advantages of such a storage cylinder include to determine the proper amount of material to distribute on the build area, which in effect will reduce waste material and lead to a more desired product ([0019]). It would be obvious to one of ordinary skill in the art that the storage cylinder is within the process region/direction, which is positioned well above the feet and legs disclosed by Iskra (Figure 3) and therefore would be obvious that a foot with weighing cell is arranged below the storage cylinder for the stability reasons stated above in the rejection of Claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the powder bed machine of Iskra such that a foot with weighing cell is arranged below the storage cylinder, as the powder bed machine of Iskra in order to determine the proper amount of material to distribute on the build area, which in effect will reduce waste material and lead to a more desired product ([0019]
Regarding Claim 17, Iskra in view of Florian discloses all of the limitations as set forth above in the rejection of Claim 16. Iskra further discloses a further foot with further weighing cell is arranged below the residual powder tank (feet 112 are below channels 352 near heater assembly Figure 2-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.I.G./Examiner, Art Unit 1754                                                                                                                                                                                                        
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754